DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

 THE ESTATE OF JULES REICH, RHANDI KAHN, individually, RHK
 JSR HOLDINGS, LLC, PALM BEACH SOMERSET, LLC, THE DUNES
  AT WPB, LLLP, a Florida limited liability limited partnership, THE
DUNES AT WPB GP INC., a Florida corporation, THE GRAND ISLES AT
WPB, GP, INC., a Florida corporation, and MJRM BOCA LLC, a Florida
                      limited liability company,
                             Appellants,

                                     v.

                       GARY SMITH, individually,
                              Appellee.

                               No. 4D17-2605

                                [May 9, 2018]

   Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Jeffrey Dana Gillen, Judge; L.T. Case
No. 502012CA010682XXXXMB.

   Aram Caldarera Bloom of Wilson, Elser, Moskowitz, Edelman & Dicker
LLP, West Palm Beach, and Andrew M. Dector of Shapiro, Blasi,
Wasserman & Hermann, P.A., Boca Raton, for appellants The Estate of
Jules Reich, The Grand Isles at WPB, GP, Inc. and RHK JSR Holdings,
LLC.

   Douglas F. Eaton of Eaton & Wolk, PL, Miami, for appellee.

PER CURIAM.

   Affirmed. See Cardegna v. Buckeye Check Cashing, Inc., 930 So. 2d 610
(Fla. 2006) (citing Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440
(2006)).

MAY, DAMOORGIAN and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.